     Case: 3:20-cv-00227-MPM-DAS Doc #: 17 Filed: 11/10/20 1 of 1 PageID #: 136




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 OXFORD DIVISION

ANTHONY LEWIS JERDINE                                                               PETITIONER

v.                                                                     No. 3:20CV227-MPM-DAS

WARDEN RAFAEL VERGARA, ET AL.                                                     RESPONDENTS


                                       FINAL JUDGMENT

       In accordance with the memorandum opinion issued today in this cause, the instant petition

for a writ of habeas corpus is DISMISSED without prejudice for want of subject matter jurisdiction.

The instant request for compassionate release under 18 U.S.C. § 3582 is DISMISSED with prejudice.

       SO ORDERED, this, the 9th day of November, 2020.


                                                      /s/ Michael P. Mills
                                                      UNITED STATES DISTRICT JUDGE
                                                      NORTHERN DISTRICT OF MISSISSIPPI
